DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims1
Claims 1, 5–14, 19, 29, 30, 32, and 33 are pending. Claims 8, 9, 32, and 33 stand withdrawn. In total, claims 1, 5–7, 10–14, 19, 29, and 30 are the subject of this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 5–7, 10–14, 19, 29, and 30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is directed to a filter comprising, inter alia, a filtration membrane. (Clm. 1, ll. 1–9.) The last four lines of the claim describe a process step of exposing said filtration membrane to a temperature of at least 240°C. (Id. ll. 10–13.) Previously it has been held that, “[a] single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph.” (See MPEP § 2173.05(p)(II) (citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).) With this holding in mind, it is respectfully submitted that the process step presented in claim 1 renders the claim indefinite. For example, when considering an apparatus having identical structural features to those required by claim 1, it is unclear when direct infringement would Katz supra; Lyell supra.)
For at least these reasons, claim 1 appears to be indefinite. In addition, the claims depending from claim 1 are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
Claim 12 recites the limitation “the ionic group-containing reactive compound”. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the non-ionic group-containing reactive compound”. There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 10 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The limitations of claim 10 appear to have been already listed in independent claim 1. Thus, claim 10 fails to further limit the base claim.  Ergo, as it applies to claim 10, Applicant may cancel the claim, amend the claim to place said claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that this claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5–7, 10–14, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Childs2 in view of Shucosky.3
With respect to claim 1, the following analysis applies.
Overview of Childs
Childs discloses a composite material comprising one or more polymer coatings. (Childs Title; Abstract.) The coating can comprise crosslinked monomers. (Id. ¶¶ 48, 49.) The monomer can be, inter alia, vinyl sulfonic acid (hereinafter “VSA”). (Id. ¶ 50.) Childs suggests that the degree of crosslinking can be enhanced using a crosslinking agent. And among such crosslinking agents, methylene bis acrylamide (hereinafter “MBA”) is disclosed. (Id. ¶ 52 (reciting “N,N'-methylenebisacrylamide”).) etc.—have at least one edge.
Claim elements not expressly taught or suggested by Childs
Childs does not appear to expressly specify: (1) that its crosslinked coating comprises thermally stable ionic groups (clm. 1, ll. 4–5); (2) a filtration membrane comprising its porous fluoropolymer membrane and a fluoropolymer end piece (id. ll. 2, 7); (3) that its edge is potted to the end piece with a melt-processable fluoropolymer to provide a fluid-tight seal along said edge (id. ll. 8–9); and (5) that upon exposure of the filtration membrane to a temperature of at least 240°C, the filtration membrane contains at least 50% of an amount of ionic groups present on the filtration membrane before the exposure (id. ll. 10–13).
Thermally stable ionic groups (clm. 1, ll. 4–5)
As conveyed above, Childs suggests that its coating can be made from VSA. See § 4.4.1(A) supra. Notably, VSA is employed by Applicant as a thermally stable ionic group. (Spec. ¶ 36 (disclosing sodium vinyl sulfonate (SVS) and its alternate form of vinyl sulfonic acid—i.e., vinyl sulfonate); see also ¶ 70 (suggesting that SVS provided thermal stability).)
It is well-established that when a product of the prior art possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent and the burden of proving otherwise is shifted to the applicant. If the products are the same this controls over whether the process used was slightly different. See In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citation and footnote omitted) (“Where … the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. § 102, on ‘prima facie obviousness’ under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.”); accord In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990) (citations 
Given that both Childs’ coating and Applicant’s coating contain the same ionic group, the ionic groups in both inventions are presumed to have the same properties—including being classified as thermally stable ionic groups—until such time as Applicant provides evidence proving otherwise. Best, supra; Spada, supra. 
Filtration membrane; fluoropolymer end piece; providing a fluid-tight seal along the edge, viz., by using a melt-processable fluoropolymer to pot the edge to a fluoropolymer end piece (clm. 1, ll. 2, 7–9)
Shucosky discloses a filtration membrane (i.e., filter element) comprising a fluoropolymer end piece and a fluoropolymer membrane. (Compare Shucosky Abstract (disclosing: poly(tetra-fluoro ethylene) (i.e., Teflon) paper 26 and 28; PTFE filter membrane 24; and end caps 12, 18) with id. FIG. 2 (showing the filtration membrane and each of said reference characters); see also id. Shucosky p. 6, ll. 5–7 (suggesting that the end cap can be made of a fluoropolymer).) Shucosky suggests that an edge of the fluoropolymer membrane can be potted to the end piece using a melt-processable fluoropolymer: to provide a fluid-tight seal along the edge. (Shucosky paragraph bridging pp. 5–6.) Shucosky further suggests that this approach can be used to provide: (1) a fluid-tight seal; and (2) a cartridge formed within a protective fluoropolymer cage. (Id. p. 6, ll. 13–19.) More broadly, Shucosky reference discloses that its filter element is useful for filtration—e.g., in fields such as foods, semi-conductors, or in fields where highly reactive chemicals are in use.
Previously it has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). Furthermore, “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id. at 417.
With these holdings in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to combine the teachings of Shucosky with the teachings of Childs so as to arrive at a KSR, 550 U.S. at 415–17. 
At least 50% of the ionic groups remain after exposure to a temperature of at least 240°C (clm. 1, ll. 10–13)
As conveyed above, Childs suggests that its coating can be made from a crosslinked coating comprising VSA. See § 4.4.1(A) supra. Additionally, the filtration membrane of instant combination appears to have the same structural features as the claimed filtration membrane. As such, the properties described in lines 10–13 of the instant claim are presumed to be inherent to both filtration membranes until such time as Applicant provides evidence proving otherwise. Best, 562 F.2d at 1255; Spada, 911 F.2d at 708.
With respect to claim 5, as conveyed above Childs’ coating comprises VSA. See § 4.4.1(A) supra. Applicant’s disclosure suggests that VSA functions as a negatively charged ionic group. (Spec. ¶ 36, 69–71, 89.) In view of these findings, the VSA of the instant combination is interpreted to function as negatively charged ionic groups.
With respect to claim 6, discloses VSA comprises a sulfonic acid group. And this sulfonic acid comprises a sulfur atom. As such, VSA is a sulfur-containing group.
With respect to claim 7, the instant combination does not appear to expressly specify that its ionic groups are selected from a phosphonic acid and a sulfonate. However, regarding the sulfonate, VSA differs from a sulfonate only in that VSA has an extra proton—vis-à-vis a hydrogen atom of the sulfonic acid. Furthermore, a person skilled in the art would readily understand that, in aqueous solution, the sulfonic acid form would spontaneously dissociate into the sulfonate form—subsequently providing an equilibrium between the two forms. According to MPEP § 2144.09(I), “[a] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.” Here, VSA is very close, structurally, to a sulfonate. Furthermore, Examiner finds that VSA in prima facie obvious to one skilled in the art at the time Applicant’s invention was effectively filed to use VSA in its sulfonated form. 
With respect to claim 10, the limitations of this claim appear to be present in the instant combination for the reasons set forth in § 4.4.1 supra.
With respect to claim 11, as conveyed in § 4.4.1 supra, the crosslinked coating can comprise VSA and MBA. Here, VSA is interpreted to be an “at least one ionic group-containing reactive compound” and MBA is interpreted to be an “at least one non-ionic group-containing compound”.
With respect to claim 12, the instant combination does not appear to specify any of the ionic group-containing reactive compounds listed in the claim. However, sodium vinyl sulfonate (hereinafter “SVS”) is essentially another form of VSA. (Spec. ¶ 36.) Furthermore, the sodium ion would immediately dissociate in aqueous solution such that SVS becomes vinyl sulfonate—the unprotonated form of VSA. Therefore, along the same lines as the rationale explained in § 4.4.4 supra, Examiner finds that SVS would function with the same utility as VSA. As such, it is respectfully submitted that, in accordance with MPEP § 2144.09(I), it would have been prima facie obvious to one skilled in the art at the time Applicant’s invention was effectively filed to use SVS in place of VSA.
With respect to claim 13, as conveyed in § 4.4.1 supra, the non-ionic group-containing reactive compound can be MBA (i.e., methylene bis acrylamide).
With respect to claim 14, the instant claim is found obvious for the reasons set forth § 4.4.1 supra. In addition, as it applies to the limitation “grafting” found in claim 14, the coating of the instant combination is interpreted as being grafted onto the porous fluoropolymer membrane.
With respect to claim 29, the instant claim is rejected for the reasons set forth in § 4.4.2 supra
With respect to claim 30, the instant claim is rejected for the reasons set forth in § 4.4.3 supra.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Childs and Shucosky—in view of Yen4 and Doh.5
With respect to claim 19, the instant combination does not appear to specify the claimed filter. Likewise, the instant combination does not appear to specify the claimed fluoropolymer housing, inlet, and outlet. 
Yen suggests a fluoropolymer housing can be used in conjunction with a fluoropolymer membrane and fluoropolymer end cap to provide an all fluoropolymer module (i.e., filter). (Yen p. 4, ll. 5–19.) Yen further suggests that the housing can have an inlet. (Id. p. 15.) 
Doh suggests that a potted exchange device can include a housing having an inlet and an outlet: to allow fluid to flow, respectively, into and out of the housing. (Doh FIG. 1; ¶ 35.)
Previously the courts have held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). With this holding in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to combine the teachings of Yen and Doh with the teachings of the instant combination so as to arrive at the claimed filter (i.e., a filter comprising a fluoropolymer housing, wherein said housing has an inlet): in order to yield the predictable result of forming filter useful for filtration of fluids. KSR, 550 U.S. 
Response to Remarks6
Applicant’s remarks are respectfully acknowledged but are moot in view of the new grounds of rejection supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–R, 9am–5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims filed November 5, 2021.
        2 US 2006/0121217 A1, published June 8, 2006 (“Childs”).
        3 WO 93/9862 A1, published May 27, 1993 (“Shucosky”).
        4 WO 00/44483 A2, published August 3, 2000 (“Yen”).
        5 US 2007/0144716 A1, published June 28, 2007 (“Doh”).
        6 Remarks filed November 5, 2021.